DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.

 Response to Amendment
3.	This action is responsive to applicants’ request for continued examination filed on July 27, 2021.
4.	Claims 1-6 and 8-14 are presented for examination.
5.	Claims 1, 3, 11, and 12 are amended.
6.	Claims 13 and 14 are newly added.7.	Claim 7 is cancelled by the applicant
Response to Arguments
8.	Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
9.	Regarding the newly added (by amendment) features, Applicant argues that “Therefore, Peleg and Lingamneni fail to disclose or suggest … ‘wherein one or more data set is managed in a tree structure form having a vertical dependent hierarchical relationship, each data set corresponding to a table of a general relational database’ and ‘to a relational database structure, wherein the transforming includes matching each field of the record data to a column of the system database’”.
 	Examiner applied a new reference to teach those features, the applicant argued the previous reference does not teach, suggest, of discloses.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
11.	Claims 1-4, 6, 8-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg U.S. 2017/0017553 A1 (hereinafter Peleg553) in view of Peleg et al. U.S. Patent 10,228,879 B1 (hereinafter Peleg879) further in view of Lee U.S. 2014/0101105 A1 (hereinafter Lee) and further in view of Shuma et al. U.S. 2018/0268040 A1 (hereinafter Shuma).



	Regarding claim 1, Peleg553 discloses a computer program stored in a computer readable storage medium, which includes encoded commands, wherein when the computer program is executed by one or more processors of a computer system, which allows the one or more processors to perform the following steps (Peleg553 [0018] e.g., “the disclosed subject matter is a computer program product comprising a computer readable storage medium retaining program instructions, which program instructions when read by a processor”), the steps comprising:	transmitting, by an open system, a record request to a mainframe system in order to query a record of the mainframe system (Peleg553 [0016] where a request for data (i.e., record) transmitted to a mainframe, e.g., “a request for restoring data from a 
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Peleg553, Peleg897, Lee, and Shuma discloses a computer program, wherein the record request includes a name and a record key of a data set stored in the mainframe system (Peleg553 [0029], [0063], and [0085], where the record request includes the name of the backup server, the name of the data set, etc.. In database, a key is a field that you use to sort data. For example, if you sort record by age, then the age field a 
Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, Peleg553, Peleg897, Lee, and Shuma discloses a computer program, wherein the record data as a part of the data set of the mainframe system has a record structure of the mainframe system (Peleg553 [Figure 1] and [0095] where the mainframe system has a mainframe structure).
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Peleg553, Peleg897, Lee, and Shuma discloses a computer program, wherein the generating of the open system data includes 	determining a data type of each field included in the record data by analyzing the record data by using a predetermined protocol, 	transforming a code system of each field from a mainframe system code system to an open system code system (Peleg553 [0037] where mainframe data recorded in EBCDIC code format and open system data in ASCII format and transformation is made from one to another), and 	transforming the record data to open system data having a column based on the data type (Peleg553 [0086], [0119], and [Figure 4] where an open system is not mainframe system. Open system is other than mainframe such windows, Linux, Intel 
Regarding claim 6, the rejection of claim 4 is hereby incorporated by reference, Peleg553, Peleg897, Lee, and Shuma discloses a computer program, wherein the transforming of the code system of each field from a mainframe system code system to an open system code system includes transforming an EBCDIC code of the field of the record data to an ASCII code (Peleg553 [0037] e.g., “MF data sets are record-based encoded in EBCDIC, while open systems files are ASCII encoded byte stream based … A track package consists of an ASCII header describing the track, which is added by the agent on the MF, and followed by compressed binary data set records, possibly encoded in EBCDIC”).
Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, Peleg553, Peleg897, Lee, and Shuma discloses a computer program, the steps further comprising: 	receiving an update of a user for the open system data (Peleg553 [0111] data in the open system updated); 	generating updated record data by transforming the updated open system data to 
 Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, Peleg553, Peleg897, Lee, and Shuma discloses a computer program, the steps further comprising: establishing, by the open system, a socket connection with the mainframe system through a network (Peleg553 [0083] e.g., “Data transmission may be done over a TCP/IP socket connection”). 
Claims 11 and 12 amount to an open system and a method, the open system including one or more processors, a memory computer when executed by a processor, the computer system performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based the references disclosure of the necessary supporting hardware and software.


Regarding claim 14, the rejection of claim 2 is hereby incorporated by reference, Peleg553, Peleg897, Lee, and Shuma discloses a computer program, wherein the record request (peleg553 [0012]-[0013] where a data (i.e., record) request is received, e.g., “receiving a data input/output request from the open computer” ). The combination of Peleg553, Peleg897, and Lee, does not clearly the feature of data only a specific row of data set stored in the mainframe system.
However, Shuma discloses data (i.e., record) includes only a specific row of the data set stored in the mainframe system (Shuma [0024] discloses data in a particular (i.e., specific) row, e.g., “a particular row of data in the dataset” See also [0049] where a particular (i.e., specific) row of data identified for execution, e.g., “particularly indicate the particular data row”). 	It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Shuma into the combined teachings of Peleg553, Peleg897, and Lee in order to request only a specific .

12. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg U.S. 2017/0017553 A1 (hereinafter Peleg553) in view of Peleg et al. U.S. Patent 10,228,879 B1 (hereinafter Peleg879) further in view of Lee U.S. 2014/0101105 A1 (hereinafter Lee) and further in view of Shuma et al. U.S. 2018/0268040 A1 (hereinafter Shuma) as applied to claims 1-4, 6, 8-9, and 11-14 above, and further in view of Cai et al. U.S. 2015/0278272 A1 (hereinafter Cai).

 Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, Peleg553, Peleg897, Lee, and Shuma discloses a computer program discloses a mainframe computer system and mainframe computers utilize COBOL as a programing language (Shuma [0019] e.g., “COBOL 2002”, but not clearly disclose wherein the predetermined protocol includes a COBOL copybook.
  However, Cai discloses a computer program, wherein the predetermined protocol includes a COBOL copybook (Cai [0017] e.g., “COBOL, a programming language that is mainly used in the mainframe computing environment, uses copybooks to define the data structures. In COBOL, a copybook file can be used to define the data elements that may be referenced by the mainframe programs”). 
 It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Cai into the method of 


12.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being un-patentable over Peleg U.S. 2017/0017553 A1 (hereinafter Peleg553) in view of Peleg et al. U.S. Patent 10,228,879 B1 (hereinafter Peleg879) further in view of Lee U.S. 2014/0101105 A1 (hereinafter Lee) and further in view of Shuma et al. U.S. 2018/0268040 A1 (hereinafter Shuma) as applied to claims 1-4, 6, 8-9, and 11-14 further in view of Nalis et al. U.S. Patent 9,111,037 B1 (hereinafter Nalis).

 Regarding claim 10, the rejection of claim 1 is hereby incorporated by reference, Peleg553, Peleg897, Lee, and Shuma does not clearly disclose a computer program, transmitting a query close signal to the mainframe system to close the data set in the mainframe system when the open system completes a record query of the mainframe system.
 However, Nalis discloses a computer program transmitting a query close signal to the mainframe system to close the data set in the mainframe system when the open system completes a record query of the mainframe system (Nalis [col. 2, lines 40-50] where the query status information transmitted). 	 It would have been obvious to a person of ordinary skill in art before the effective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Monday – Friday 8:30 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156